Title: From Thomas Jefferson to John Page, 19 January 1764
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Devilsburgh Jan: 19. 1764.
                    
                    The contents of your letter have not a little alarmed me: and really upon seriously weighing them with what has formerly passed between αδνιλεβ and myself I am somewhat at a loss what to conclude. Your ‘semper saltat, semper ridet, semper loquitur, semper solicitat’ &c. appear a little suspicious, but good god! it is impossible! I told you our confab in the Apollo: but I beleive I never told you that we had on another occasion. I then opened my mind more freely and more fully. I mentioned the necessity of my going to England, and the delays which would consequently be occasioned by that. I said in what manner I should conduct myself till then and explained my reasons, which appeared to give that satisfaction  I could have wished. In short I managed in such a manner that I was tolerably easy myself without doing anything which could give αδνιλεβ’s friends the least umbrage, were the whole that passed to be related to them. I asked no question which would admit of a categorical answer, but assured αδνιλεβ that such questions would one day be asked. In short were I to have another interview with him I could say nothing now which I did not say then: and were I, with a view of obtaining one, licentiam solicitandi ab iis quibus degit postulare, it would be previously necessary to go the rounds cum custodibus: and after all this he could be in no other situation than he is at present. After the proofs I have given of my sincerity he can be under no apprehensions of a change in my sentiments: and were I to do as my friends advise me, I could give him no better security than he has at present. He is satisfied that I shall make him an offer, and if he intends to accept of it he will disregard those made by others. My fate depends on αδνιλεβ’s present resolutions: by them I must stand or fall: if they are not favorable to me, it is out of my power to say anything to make them so which I have not said already: so that a visit could not possibly be of the least weight, and it is I am sure what he does not in the least expect. I hear you are courting F   y B   l but shall not listen to it till I hear from you. When I was up the country I wrote a letter to you dated Fairfeilds December 25. 1763. Let me know if you have received such a one. As I suppose you do not use your Statutes of Britain if you can lend them to me till I can provide myself with a copy it will infinitely oblige me. Adieu dear Page.
                